Case 19-61688-wlh   Doc 125    Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                              Document     Page 1 of 339
Case 19-61688-wlh   Doc 125    Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                              Document     Page 2 of 339
Case 19-61688-wlh   Doc 125    Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                              Document     Page 3 of 339
Case 19-61688-wlh   Doc 125    Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                              Document     Page 4 of 339
Case 19-61688-wlh   Doc 125    Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                              Document     Page 5 of 339
Case 19-61688-wlh   Doc 125    Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                              Document     Page 6 of 339
Case 19-61688-wlh   Doc 125    Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                              Document     Page 7 of 339
Case 19-61688-wlh   Doc 125    Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                              Document     Page 8 of 339
Case 19-61688-wlh   Doc 125    Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                              Document     Page 9 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                           Document     Page 10 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                           Document     Page 11 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                           Document     Page 12 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                           Document     Page 13 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                           Document     Page 14 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                           Document     Page 15 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                           Document     Page 16 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                           Document     Page 17 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                           Document     Page 18 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                           Document     Page 19 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                           Document     Page 20 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                           Document     Page 21 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                           Document     Page 22 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                           Document     Page 23 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                           Document     Page 24 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                           Document     Page 25 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                           Document     Page 26 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                           Document     Page 27 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                           Document     Page 28 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                           Document     Page 29 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                           Document     Page 30 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                           Document     Page 31 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                           Document     Page 32 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                           Document     Page 33 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                           Document     Page 34 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                           Document     Page 35 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                           Document     Page 36 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                           Document     Page 37 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                           Document     Page 38 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                           Document     Page 39 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                           Document     Page 40 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                           Document     Page 41 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                           Document     Page 42 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                           Document     Page 43 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                           Document     Page 44 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                           Document     Page 45 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                           Document     Page 46 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                           Document     Page 47 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                           Document     Page 48 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                           Document     Page 49 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                           Document     Page 50 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                           Document     Page 51 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                           Document     Page 52 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                           Document     Page 53 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                           Document     Page 54 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                           Document     Page 55 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                           Document     Page 56 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                           Document     Page 57 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                           Document     Page 58 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                           Document     Page 59 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                           Document     Page 60 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                           Document     Page 61 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                           Document     Page 62 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                           Document     Page 63 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                           Document     Page 64 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                           Document     Page 65 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                           Document     Page 66 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                           Document     Page 67 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                           Document     Page 68 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                           Document     Page 69 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                           Document     Page 70 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                           Document     Page 71 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                           Document     Page 72 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                           Document     Page 73 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                           Document     Page 74 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                           Document     Page 75 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                           Document     Page 76 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                           Document     Page 77 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                           Document     Page 78 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                           Document     Page 79 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                           Document     Page 80 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                           Document     Page 81 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                           Document     Page 82 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                           Document     Page 83 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                           Document     Page 84 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                           Document     Page 85 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                           Document     Page 86 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                           Document     Page 87 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                           Document     Page 88 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                           Document     Page 89 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                           Document     Page 90 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                           Document     Page 91 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                           Document     Page 92 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                           Document     Page 93 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                           Document     Page 94 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                           Document     Page 95 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                           Document     Page 96 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                           Document     Page 97 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                           Document     Page 98 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                           Document     Page 99 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 100 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 101 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 102 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 103 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 104 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 105 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 106 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 107 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 108 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 109 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 110 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 111 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 112 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 113 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 114 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 115 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 116 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 117 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 118 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 119 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 120 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 121 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 122 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 123 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 124 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 125 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 126 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 127 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 128 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 129 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 130 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 131 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 132 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 133 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 134 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 135 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 136 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 137 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 138 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 139 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 140 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 141 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 142 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 143 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 144 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 145 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 146 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 147 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 148 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 149 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 150 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 151 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 152 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 153 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 154 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 155 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 156 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 157 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 158 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 159 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 160 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 161 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 162 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 163 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 164 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 165 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 166 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 167 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 168 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 169 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 170 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 171 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 172 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 173 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 174 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 175 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 176 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 177 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 178 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 179 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 180 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 181 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 182 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 183 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 184 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 185 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 186 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 187 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 188 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 189 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 190 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 191 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 192 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 193 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 194 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 195 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 196 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 197 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 198 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 199 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 200 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 201 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 202 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 203 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 204 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 205 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 206 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 207 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 208 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 209 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 210 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 211 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 212 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 213 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 214 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 215 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 216 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 217 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 218 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 219 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 220 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 221 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 222 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 223 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 224 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 225 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 226 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 227 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 228 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 229 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 230 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 231 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 232 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 233 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 234 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 235 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 236 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 237 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 238 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 239 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 240 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 241 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 242 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 243 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 244 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 245 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 246 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 247 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 248 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 249 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 250 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 251 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 252 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 253 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 254 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 255 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 256 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 257 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 258 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 259 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 260 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 261 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 262 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 263 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 264 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 265 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 266 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 267 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 268 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 269 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 270 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 271 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 272 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 273 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 274 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 275 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 276 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 277 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 278 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 279 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 280 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 281 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 282 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 283 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 284 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 285 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 286 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 287 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 288 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 289 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 290 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 291 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 292 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 293 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 294 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 295 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 296 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 297 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 298 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 299 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 300 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 301 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 302 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 303 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 304 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 305 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 306 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 307 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 308 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 309 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 310 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 311 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 312 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 313 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 314 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 315 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 316 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 317 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 318 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 319 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 320 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 321 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 322 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 323 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 324 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 325 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 326 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 327 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 328 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 329 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 330 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 331 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 332 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 333 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 334 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 335 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 336 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 337 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 338 of 339
Case 19-61688-wlh   Doc 125 Filed 09/18/19 Entered 09/18/19 14:25:24   Desc Main
                          Document     Page 339 of 339
